Citation Nr: 1614684	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an effective date prior to April 10, 2013 for a total disability rating based on individual unemployability.

2.  Entitlement to a compensable disability rating for right ear hearing loss.

3.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

4.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a March 2014 rating decision, the Veteran was granted a 100 percent disability rating for his service-connected posttraumatic stress disorder.  Thereafter, a May 2014 supplemental statement of the case (SSOC) listed the issue of entitlement to a TDIU prior to April 10, 2013 as an issue on appeal.

The Veteran testified before the undersigned Veterans Law Judge at a September 2015 Board hearing via videoconference.  

The issues of entitlement to increased ratings for right ear hearing loss and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

During his September 2015 Board hearing, the Veteran requested withdrawal of the appeal of entitlement to an earlier effective date prior to April 10, 2013 for TDIU.  


CONCLUSION OF LAW
 
The criteria for withdrawal of the appeal of the issue of entitlement to an earlier effective date prior to April 10, 2013 for TDIU have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

At his September 2015 Board hearing, prior to the promulgation of a Board decision in the appeal, the Veteran notified VA that he wished to withdraw his appeal for an earlier effective date prior to April 10, 2013 for TDIU.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an effective date prior to April 10, 2013 for a total disability rating based on individual unemployability is dismissed.
REMAND

At his September 2015 Board hearing, the Veteran testified that he had been receiving disability benefits from the Social Security Administration (SSA).  Records from the SSA reflect that the Veteran starting receiving benefits in April 2013, and was found to be disabled in April 2012.  However, it does not appear that the complete records have been obtained.  Given that they may be relevant to the claims on appeal, a remand is required so that all related SSA records may be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Additionally, the Veteran testified that his service-connected right ear hearing loss and knee disabilities had worsened since the last VA examinations, which were in June 2012.  As it has been several years since the most recent VA examinations and the Veteran reports increased symptoms, the Board therefore finds that these claims should be remanded to afford the Veteran new examinations.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration any records relating to his claims for disability benefits.  It appears that the Veteran starting receiving benefits in April 2013 and became disabled in April 2012.  All efforts made to obtain these records must be documented in the claims file.

2.  Associate with the file all current and relevant VA treatment records dated from January 2015 to the present.

3.  After the above development has been completed, schedule the Veteran a VA examination to assess the current severity of his service-connected right ear hearing disability. 
The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's right ear hearing loss disability and the severity of any and all manifestations found.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

4.  After the development in 1 and 2 has been completed, schedule the Veteran a VA examination to assess the current severity of the Veteran's service-connected left knee and right knee disabilities. 

The Veteran's file must be made available to the examiner for review.  Based on the examination and review of the record, the examiner is to address all pertinent manifestations of the Veteran's disabilities and the severity of any and all manifestations found, including orthopedic manifestations.  All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

5.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


